    Case: 1:20-cv-04511 Document #: 97 Filed: 10/02/20 Page 1 of 3 PageID #:1529




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JOHN GALVAN and PATRICK TAYLOR,
on behalf of themselves and
all others similarly situated,
                                                         Case No. 1:20-cv-4511
                   Plaintiff
                                                         Judge Joan B. Gottschall
       v.
                                                         Magistrate Judge Jeffrey T. Gilbert
STEVEN T. MNUCHIN, in his official
capacity as United States Secretary of the
Treasury; the UNITED STATES
DEPARTMENT OF THE TREASURY;
CHARLES P. RETTIG, in his official capacity
as United States Commissioner of Internal
Revenue; the INTERNAL REVENUE
SERVICE; and the UNITED STATES OF
AMERICA,

                   Defendants.


                            MOTION OF LISA HOLDER
                    TO WITHDRAW AS COUNSEL FOR PLAINTIFFS

       Pursuant to Local Rule 83.17, counsel Lisa Holder hereby moves for leave of the Court to

withdraw as counsel for Plaintiffs John Galvan and Patrick Taylor, for the following reasons:

       1.      The Plaintiffs in this case are currently represented by lawyers from Hagens

Berman Sobol Shapiro LLP, Loevy & Loevy, clinical tax professor Patrick Thomas, Lieff

Cabraser Heimann & Bernstein LLP, and the Equal Justice Society.

       2.      As the Court is aware, on September 24, 2020, Chief Judge Phyllis J. Hamilton of

the Northern District of California certified a class and appointed Lieff Cabraser and the Equal

Justice Society as Co-Lead Class Counsel in the related action of Scholl, et al. v. Mnuchin, et al.,

Case No. 4:20-cv-05309-PJH, Dkt. 50 (N.D. Cal.).
     Case: 1:20-cv-04511 Document #: 97 Filed: 10/02/20 Page 2 of 3 PageID #:1530




            3.   The undersigned is an attorney, of counsel, with the Equal Justice Society, and

requests leave to withdraw as counsel for the same reasons stated in the concurrently-filed

Motion of Kelly M. Dermody to Withdraw as Counsel for Plaintiffs.

            4.   Galvan Plaintiffs are still represented by counsel from Hagens Berman and Loevy

& Loevy and will not be prejudiced by withdrawal of the undersigned counsel.



DATED: October 2, 2020                   Respectfully submitted,


                                         /s Lisa Holder
                                         Lisa Holder, Of Counsel
                                         EQUAL JUSTICE SOCIETY
                                         P.O. Box 65694
                                         Los Angeles, CA 90065
                                         Telephone: 323-683-6610
                                         lisaholder@yahoo.com

2046159.1




                                                -2-
   Case: 1:20-cv-04511 Document #: 97 Filed: 10/02/20 Page 3 of 3 PageID #:1531




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 2, 2020, the foregoing was filed with

the Court using the CM/ECF system, and that a copy of same will therefore be electronically

served upon all attorneys of record registered with the court’s CM/ECF system.


                                                                                 /s/ Lisa Holder
                                                                                     Lisa Holder




                                             -3-
